Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.            A request for continued examination under 37 CFR 1.114, including the 
fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. 
Since this application is eligible for continued examination under 37 CFR 1.114, 
and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the 
previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 
submission filed on 08/14/2021 has been entered.

Examiner’s Amendment
2.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Kenneth F. Florek 
(Reg. No. 33,173) on 07/16/2021. 

In the claims:    


changed to – to thicken a portion of the lower blade, wherein the plurality of teeth of 
the stationary lower blade are curved allowing tips of the plurality of teeth of the 
stationary lower blade to curve away from the surface of the skin; and --.
   
            Claims 55 and 56 have been cancelled.

             In claim 73, line 2; “comprise a polytetrafluoroethylene” has been changed 
to  –comprise a polytetrafluoroethylene. --. 


Election/Restrictions    
3.         Claims 54 are 57-69 are allowable. The restriction requirements of claims 70-73 as set forth in the Office action mailed on 05/27/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species mailed on 05/27/2020 has been withdrawn and claims 70-73 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations 


Reasons for Allowance              
        Claims 54 and 57-73 are allowed. 
4.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the plurality of flexible teeth having rounded cutting edges with a radius configured to ride above a skin surface and ribbed-type features that are designed to thicken a portion of the lower blade; and the plurality of flexible teeth of the moving upper blade having cutting edges extending to a position below a top of the rounded cutting edges of the stationary lower blade, in combination with other limitations set forth in claim 54. 


              Regarding claim 54, Hanley (2,077,367), Oda et al. (4,348,810), Lau (2011/0010942), Ullmann (5,054,199), Maichel et al. (8,850,707), Kammer (2012/0233865) and Fukutani et al. (8,479,400) alone or in combination, as applied to the rejection of the claims in the Final Rejection mailed on 03/16/2021, do not teach above-mentioned limitations set forth in claim 54.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 54. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   August 31, 2021